Citation Nr: 1312254	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Air Force from January 1956 to October 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2012, the Board remanded the case for further evidentiary development.  The case has been returned to the Board for disposition.  It is noted that the matter of service connection for sleep apnea previously before the Board has been granted by the RO.  This is considered a full grant of the benefit sought on appeal and no issue in this regard remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  He argues that these disabilities were incurred as a result of noise exposure, acoustic trauma, in service.  The Board remanded these issues in October 2012 for a VA examination with a medical opinion.  In October 2012, a VA audiological examination was conducted showing a current hearing loss disability as defined by VA and tinnitus.  At that time, the audiologist stated that a medical opinion could not be provided as he did not have the Veteran's claims files for review.  

In January 2013, the RO provided the audiologist the claims files for review and, in an addendum dated in January 2013, the audiologist opined that the Veteran's hearing loss disability and tinnitus are less likely as not caused by or the result of in-service noise exposure.  His rationale was that the "Veteran's hearing thresholds at separation were with [sic] normal limits for speech frequencies of 500 Hz - 4k Hz bilaterally.  No complaints of hearing loss, infection, tinnitus, or ear trouble was [sic] found in C-file."

Having carefully reviewed the report of examination dated in October 2012 and the addendum dated in 2013, the Board finds that the reports are inadequate.  The examiner does not explain why the Veteran's normal hearing limits at service separation support his negative medical opinion.

The Secretary's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The Secretary is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)); Green, 1 Vet.App. at 124.  When an examination is provided, the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl, 21 Vet.App at 124-25.  Thus, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2012).

In the instant case, the report of VA examination dated in 2012 and the addendum dated in 2013 are inadequate because essentially the VA examiner's sole rationale for his negative nexus opinion was that the Veteran's separation examination was within normal limits for speech frequencies of 500 Hertz through 4000 Hertz.  No further explanation or supporting rationale was provided.  The Court has held that "such a bald statement without adequate reasoning renders the examination inadequate."  Nieves-Rodriguez, 22 Vet.App. at 304; Stefl, 21 Vet.App. at 120; see also Hensley v. Brown, 5 Vet.App. 155, 158-59 (1993).

Also, when the Board previously requested a medical opinion, the Board further instructed that "In so opining, the examiner must address the impact (if any) of the change from ASA to the ISO standard of evaluation, as it related to a showing of threshold shifts over service."  While the examiner notes that the Veteran had a whisper test on service entry and later hearing tests with fluctuating hearing thresholds, which he described as transient in nature, he did not address the "impact (if any) of the change from ASA to the ISO standards as required by the Board.  The Board notes as well that the examiner's acknowledgement of the fluctuating results in service appears to contradict his assertion that there were no hearing related complaints; the Board had also observed in the October 2012 remand that the Veteran made a competent lay report of hearing trouble at separation.

Therefore, on remand, the report of VA examination dated in 2012 and the addendum dated in 2013 must be returned to the examiner for a complete rationale.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  The report of VA examination dated in December 2012 and the addendum dated in January 2013 should be returned to the examiner for another addendum that provides a complete medical opinion and rationale.  The claims files must be reviewed in conjunction with the examination, along with any pertinent records associated with the Veteran Virtual VA file that are not included in the paper file, and a copy of this remand.

The physician must provide an opinion on the following: Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss disability and/or tinnitus is caused or aggravated by established in-service noise exposure.  In so opining, the examiner must address the impact (if any) of the change from the ASA to the ISO standard of evaluation, as it relates to a showing of threshold shifts over service.  The examiner must discuss the competent and credible statement of the veteran regarding hearing loss at separation examination in May 1978.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If the audiologist renders a negative opinion based on hearing within normal limits at service separation, he should explain why normal hearing at that time supports his conclusion that hearing loss disability shown years after service was not caused or aggravated by noise exposure in service.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims files should be forwarded to another appropriate VA audiologist, who should be instructed to provide the required opinions with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

2.  Then, the RO or the AMC should also undertake any other development it determines to be warranted, and ensure that the appropriate VA medical opinion is provided.

3.  The RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



